Citation Nr: 0942903	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  97-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar laminectomy at L5/S1, 
currently evaluated 60 percent disabling. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include mood disorder and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1978 to March 1989.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  Original jurisdiction over this case 
now resides with the RO in St. Petersburg, Florida.

Procedural history

In the above-referenced February 1996 rating decision, the 
Denver RO granted the Veteran's claim of entitlement to 
service connection for a lumbar spine disability, assigning a 
10 percent disability rating effective May 18, 1995.  
Additionally, the Denver RO denied the Veteran's service 
connection claim for dysthymic disorder.  The Veteran 
disagreed with both the assigned rating and the denial of the 
service connection claim, and she subsequently perfected an 
appeal as to both issues. 

In a November 1998 rating decision, the St. Petersburg RO 
increased the Veteran's service-connected lumbar spine 
disability rating to 40 percent disabling, effective February 
5, 1997.  This rating was subsequently increased to 60 
percent disabling in a June 2000 rating decision, effective 
February 9, 2000.  The Veteran's representative has expressed 
continued dissatisfaction with the Veteran's disability 
rating for her service-connected lumbar spine disability.  
See the August 28, 2009 Appellant's Post-Remand Brief; see 
also AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

This case was previously before the Board in October 2003 and 
in May 2006.  
Each time, the case was remanded for additional evidentiary 
and procedural development.  The  case has been returned to 
the Board for further appellate review. 

As was noted in the Board's May 2006 decision, the Veteran 
was scheduled to appear for a videoconference hearing in July 
2001.  However, she failed to report for this hearing.  She 
has provided no explanation for her failure to report, nor 
has she subsequently requested another hearing.  Her hearing 
request therefore is deemed to have been withdrawn.  See 
38 C.F.R. § 20.702(d); 20.704(d) (2008).  

Issue not on appeal

In the above-referenced May 2006 decision, the Board denied 
the Veteran's claim of entitlement to an effective date 
earlier than February 5, 1997 for the assignment of a 40 
percent disability rating for her service-connected lumbar 
spine disability.  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2008).
 

FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
manifested by pain, limitation of motion, and neurological 
impairment of the lower extremities.  The measured range of 
forward flexion during a November 2006 VA examination was 50 
degrees.

2.  The Veteran's service-connected lumbar spine disability 
residuals include cauda equine syndrome with paraplegia, 
resulting in paralysis of the both lower extremities.

3.  The evidence does not show that the Veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

4 .  The medical evidence of record indicates that the 
Veteran's currently diagnosed acquired psychiatric disability 
is related to her military service.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for the Veteran's service-connected lumbar spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Diagnostic Code 
5243 (2008).

2.  A separate 80 percent disability rating is warranted for 
paralysis of the sciatic nerve.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8520 
(2008); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

4.  The Veteran's acquired psychiatric disability was 
incurred in military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased disability 
rating greater than 60 percent for her service-connected low 
back disability, as well as entitlement to service connection 
for an acquired psychiatric disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's increased rating and service connection claims in 
May 2006 for procedural and evidentiary development.  
Specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to send the Veteran corrective 
notification of the most recent regulation changes concerning 
disorders of the spine.  Additionally, the AOJ was to request 
information from the Veteran as to any additional treatment 
she may have received, to include treatment at the Tampa and 
Denver VA medical centers and the Fort Meyers VA outpatient 
clinic.  Any records obtained were to be associated with the 
Veteran's claims folder.  Further, the Board instructed the 
AOJ to schedule the Veteran for examinations to address the 
current severity of the Veteran's service-connected lumbar 
spine disability, as well as the etiology of any diagnosed 
mental disability.  After all of the above was accomplished, 
the AOJ was to readjudicate the Veteran's claims.

The VA Appeals Management Center (AMC) notified the Veteran 
of the most recent changes in the regulations governing the 
rating of spine disabilities in a May 25, 2006 letter.  This 
letter also requested that the Veteran identify any treatment 
received for her claimed conditions.  No additional treatment 
was identified.  

The AMC also requested medical records from the Denver and 
Tampa VA medical centers, as well as the Fort Meyers VA 
outpatient clinic.  In an October 3, 2006 letter to the 
Veteran, the AMC indicated that there were no treatment 
records found at the Ft. Meyers clinic because they were all 
transferred to the VA Medical Center in San Antonio.  These 
San Antonio records, as well as the records found at the 
Denver and Tampa VA medical centers have been associated with 
the Veteran's claims file.  

The Veteran was administered a VA psychological examination 
in October 2006, and a VA physical examination in November 
2006.  The Veteran was additionally afforded a VA 
neurological examination in April 2007.  All examination 
reports have been associated with the Veteran's claims 
folder.  

The Veteran's increased rating claim was readjudicated by the 
AMC in a July 2009 supplemental statement of the case (SSOC).  
The AMC did not readjudicate the Veteran's service connection 
claim for an acquired psychiatric disability.  However, as 
will be discussed in greater detail below, the Board is 
granting the claim.  Accordingly, any failure by the AMC to 
comply with the Board's instructions to readjudicate the 
Veteran's psychiatric disability claim is rendered harmless 
by the Board's grant of the benefit sought on appeal.

Thus, the Board's remand instructions have effectively been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in 
letters dated May 10, 2004, July 26, 2004, and May 26, 2006, 
including evidence showing that "your service-connected 
condition has gotten worse."

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for service connection on a direct basis 
in a letter dated June 9, 2005, including evidence showing 
"a relationship between your disability and an injury, 
disease, or event in military service."

The Veteran was also informed of the evidentiary requirements 
to substantiate a claim for service connection on a secondary 
basis in letters dated May 10, 2004, July 26, 2004, and May 
25, 2006, including evidence showing "a relationship between 
your claimed condition and your service-connected 
condition," or that "your service-connected disability 
either caused or aggravated your additional disability."    

Crucially, the Veteran was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in the multiple VCAA letters 
noted above.  Specifically, the Veteran was advised in the 
May 2004, July 2004, and May 2006 letters, as well as an 
additional letter dated January 14, 2005, that VA is 
responsible for obtaining relevant records from any Federal 
agency, to include VA Medical Centers.  The letters also 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate her claims.  The letters additionally 
informed the Veteran that VA would make reasonable efforts to 
obtain evidence held by non-Federal agencies.  Included with 
the May 2004, July 2004 and May 2006 letters were copies of 
VA Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the Veteran complete 
this release so that VA could obtain records on her behalf.  

The May 2004 VCAA letter further emphasized: "[Y]ou must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the July 2004, January 2005, May 2006 VCAA 
letters respectively.   

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the May 
2004 VCAA letter, page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.              See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the May 2006 VCAA letter from the AMC.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2006 letter advised 
the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 


The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that the above-referenced May 25, 2006 letter 
to the Veteran specifically advised her that a disability 
rating "can be changed if there are changes in your 
condition," and "we will assign a rating from 0 to as much 
as 
100 percent," depending on the disability involved.  In 
addition, the RO invited evidence that would demonstrate 
limitations in the Veteran's daily life and work, and gave 
notice of the specific schedular criteria used to rate her 
lumbar spine disability through the use of the applicable 
diagnostic codes. 

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice as contemplated by the Court in 
Vazquez-Flores.  In any event, the Board notes that with 
respect to appeals of initially assigned disability ratings 
such as the instant case, the additional notice requirements 
recently set forth in Vazquez-Flores do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) [where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Further, the Board adds that the Court's decision in Vazquez-
Flores was recently vacated by the United States Court of 
Appeals for the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in February 1996.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In this case, the Veteran's increased rating and 
service-connection claims has been pending since 1996.  Since 
the VCAA was not enacted until November 2000, furnishing the 
Veteran with VCAA notice prior to the initial adjudication of 
the claim was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

Crucially, following the issuance of the above-referenced 
VCAA letters, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in September 2005 and July 2009 
SSOCs.      The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA notice

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, and post-service VA and private treatment 
records.  Additionally, the Veteran was afforded VA 
examinations in October 1997, September 1998, February 2000, 
October 2004, October 2006, November 2006, and April 2007.  
The reports of these examinations reflect that each examiner 
recorded the Veteran's current complaints, conducted an 
appropriate physical or mental examination, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examinations are adequate for rating 
purposes.                See 38 C.F.R. § 4.2 (2008).  

The Veteran's representative has recently contended that the 
Veteran's April 2007 VA examination report was incomplete in 
that it did not include range of motion assessments for the 
Veteran's lumbar spine.  However, the April 2007 VA 
examination was a neurological examination, scheduled upon 
the recommendation of the November 2006 VA orthopedic 
examiner.  See the November 2006 VA examiner's report, page 3 
[indicating that "a neurosurgery consult would be 
appropriate . . . ."].  The November 2006 VA examination 
included range of motion assessments, as well as a discussion 
of how the Veteran's disability had worsened over the course 
of her appeal.  

The subsequent April 2007 examination report in essence 
supplements the November 2006 examination report with 
pertinent neurological findings.  Range of motion studies 
were performed in November 2006.  Accordingly, the Board 
finds no inadequacy in the VA examinations of record, and the 
representative's contention is without merit.  

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and she has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted above, she withdrew her request for a personal hearing. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar laminectomy at L5/S1, 
currently evaluated 60 percent disabling. 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

The Veteran disagreed with the RO's initially assigned 
disability rating in 1996.  During the pendency of this 
appeal, the applicable rating criteria for the spine, found 
at 38 C.F.R. § 4.71a, were amended twice, effective September 
23, 2002 and September 26, 2003.   See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  The Veteran has been provided with the new 
regulatory criteria in the May 2006 letter from the RO.  
Therefore, there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

As noted above, the Veteran's lumbar spine disability is 
currently rated 60 percent disabling under former Diagnostic 
Code 5293 [intervertebral disc syndrome].  The medical 
evidence of record indicates that the Veteran's service-
connected lumbar spine disability is manifested by pain, 
limitation of motion, and neurological dysfunction.   This is 
clearly congruent with the rating criteria listed under 
Diagnostic Code 5293.  The Board therefore believes that 
rating the Veteran under former Diagnostic Code 5293 is 
appropriate.

The Board has considered rating the Veteran's lumbar 
disability under former Diagnostic Code 5289 [spine, 
ankylosis of, lumbar].  Not only would doing so fail to avail 
the Veteran [as the maximum disability rating assignable 
under this code is 50 percent disabling], but the medical 
evidence of record also fails to indicate the presence of 
lumbar spine ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  During the 
November 2006 VA examination, the Veteran was able to forward 
bend to 50 degrees, rotate her back 20 degrees bilaterally, 
lateral bend bilaterally 20 degrees, and extend to 10 
degrees.  It is thus clear that the Veteran's lumbar spine is 
not immobile; Diagnostic Code 5289 will also not be 
considered.  

Accordingly, the Veteran is appropriately rated under former 
Diagnostic Code 5293.  

(ii.) The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.

As noted above, the Veteran's lumbar spine disability is 
already rated 60 percent disabling, which is the maximum 
possible rating assignable under the Formula for Rating 
Intervertebral Disc Syndrome.  Accordingly, because 
application of the General Rating Formula potentially may 
result in a higher evaluation, with respect to the current 
schedular criteria, the Veteran's service-connected lumbar 
spine disability will be rated using only the General Rating 
Formula for Diseases and Injuries of the Spine.

Specific rating criteria

(i.)  The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 [prior to September 23, 2002].

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
[preoperatively or postoperatively] is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 [from September 23, 2002 
to September 25, 2003].

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.) The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 [effective 
from September 26, 2003].

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes [in pertinent part]

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 [effective from 
September 26, 2003].

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).


Analysis

Schedular rating

The Veteran is in receipt of the maximum disability rating 
under Diagnostic 5293.  
As well, 60 percent is the maximum rating available under the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With respect to the current General Rating Formula for 
Diseases and Injuries of the Spine, a disability rating in 
excess of 60 percent may be granted only if ankylosis of the 
entire spine is present.  Although the Veteran evidences a 
decreased range of motion of the low back, as has been 
discussed above the medical evidence of record fails to 
demonstrate the presence of ankylosis, favorable or 
unfavorable.   See the November 2006 VA examiner's report, 
page 2.  There is no evidence to the contrary.  Because the 
Veteran is able to move her lower back joint, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.

In short, the objective medical evidence of record indicates 
that the Veteran's service-connected lumbar spine disability 
does not manifest in symptomatology warranting an assignment 
of a disability rating in excess of 60 percent.  For reasons 
stated above, the Board finds that the Veteran is not 
entitled to an increased disability rating under the current 
schedular criteria.

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating, consideration of the 
provisions of DeLuca is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Moreover, the Court has also 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as Diagnostic Code 5293, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown,        9 Vet. App. 7, 11 (1996).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has already been awarded service connection for 
loss of use of her left foot, rated 40 percent disabling 
under Diagnostic Code 5167, effective February 9, 2000.  This 
award was based on a medical finding of peroneal nerve palsy 
of the left lower extremity, secondary to the Veteran's 
service-connected low back disability. See the RO's February 
2000 rating decision.  

More recently, the Veteran was diagnosed with cauda equine 
syndrome with paraplegia affecting both lower extremities.  
See the April 2007 VA examiner's report, page 2.  
Pertinently, in November 2006, a VA examiner noted that the 
Veteran had numbness in her legs, that the Veteran's ankles 
had no active range of motion, and the Veteran's reflexes in 
her knees and ankles were nonexistent.  Further the examiner 
noted that the Veteran's knees "appeared to be flaccid," 
and there was "generalized atrophy of the quadriceps and the 
calves."   See the November 2006 VA examiner's report, page 
2.  

As was alluded to above, the November 2006 examiner suggested 
a referral for a neurological examination.  The April 2007 VA 
examiner stated that the Veteran's cauda equine syndrome with 
paraplegia was manifested by trace reflexes in both knees and 
ankles, no sensation to touch or pin below her waist, some 
neurogenic bladder problems, and an inability to walk 
requiring use of a manual wheelchair.  Further, the April 
2007 VA examiner determined that the Veteran's cauda equine 
syndrome with paraplegia of both lower extremities was "at 
least as likely as not related to her service-connected spine 
disability."  See the April 2007 VA examiner's report, pages 
2 and 3.  

Thus, the medical evidence indicates that the bilateral 
paraplegia of the lower extremities is part and parcel of her 
service-connected spine disability.  There is no medical 
evidence of record to the contrary.  

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities separately, under an appropriate diagnostic 
code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) 
[holding that under former Diagnostic Code 5293 a separate 
rating for a neurological disability may be appropriate when 
its manifestations are distinct from the musculoskeletal 
disorder].  

After having considered the medical evidence, the Board has 
concluded that the Veteran has significant neurological 
symptomatology associated with her service-connected low back 
disability that is distinct from the disability itself.  
Although the Veteran's loss of use of her left foot has been 
rated 40 percent disabling under Diagnostic Code 5167 since 
February 2000, the Board finds that a rating under that code 
no longer accurately reflects the Veteran's current 
neurological symptomatology, which now include paralysis of 
both lower extremities.  Accordingly, the Board finds that 
separate ratings may be assigned for the Veteran's cauda 
equine syndrome with paraplegia for each lower extremity. 

The Board believes that the symptomatology of the Veteran's 
cauda equine syndrome with paraplegia most closely 
approximates the criteria in Diagnostic Code 8520 [Paralysis 
of the sciatic nerve].  Under that diagnostic code, an 
80 percent rating is warranted complete paralysis of the 
sciatic nerve, to include findings that the foot dangles and 
drops, that no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(2008).  This is the highest rating which is available.  
Accordingly, an 80 percent rating is assigned for paralysis 
of the sciatic nerve, resulting in bilateral cauda equine 
syndrome with paraplegia.

The board wishes to make it clear that the 80 percent rating 
which it is assigning under Diagnostic Code 8520 is in pace 
of, rather than in addition to, the previously assigned 40 
percent rating under Diagnostic Code 5167 for foot drop.  
Foot drop is specifically contemplated in the criteria for 
Diagnostic Code 8520; to rate it separately under Diagnostic 
Code 5167 would result in prohibited pyramiding.  See 38 
C.F.R. § 4.14 (2008) [the evaluation of the same disability 
under various diagnoses is to be avoided]. See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).

The Board additionally notes that the November 2006 VA 
examiner indicated that the Veteran had a "well-healed 
scar" on her lower back.  There is no competent medical 
evidence to suggest, nor does the Veteran contend, that the 
Veteran's low back scar is a residual of her in-service 
laminectomy, or that such manifests in symptomatology that 
requires a separate disability rating.  Accordingly, based on 
the medical evidence, the Board finds that separate ratings 
for an asymptomatic scar is not warranted.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Veteran's disability rating for her 
service-connected lumbar spine disability has already been 
staged: a 10 percent disability rating was initially assigned 
effective May 18, 1995, the effective date of service 
connection; 
a 40 percent disability was assigned effective February 5, 
1997; and a 60 percent disability was assigned effective 
February 9, 2000.   

The Board has already considered whether the Veteran was 
entitled to a disability rating higher than 10 percent for 
the time period from May 18, 1995 to February 5, 1997.  In 
its May 2006 decision, the Board concluded that the medical 
evidence of record demonstrated that it became factually 
ascertainable in February 1997, and no earlier, that the 
Veteran's lumbar spine disability had increased in severity, 
warranting a 40 percent disability rating.  Prior to that 
time, objective physical examination of the Veteran was 
virtually normal.  See the Board's May 2006 decision, page 
14.  The Board's May 2006 decision was unappealed and is 
final.  See 38 C.F.R. § 20.1100 (2008).

The Board must now determine whether the Veteran's lumbar 
spine disability manifested in symptomatology warranting a 
disability rating higher than 40 percent during the period 
from February 5, 1997, the date as of which a 40 percent 
rating has been assigned and February 9, 2000, which is the 
date the 60 percent disability rating became effective.  
After a review of the medical evidence of record, the Board 
has determined that the Veteran's lumbar spine disability 
increased in severity to warrant a 60 percent disability 
rating on March 8, 1999, the date upon which left foot drop 
was first recorded in medical records.  See the Veteran's 
March 8, 1999 VA treatment report.  Prior to that date, the 
lumbar spine disability was manifested by complaints of pain 
and weakness, but without pronounced symptoms of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  This is congruent with the assignment 
of a 
40 percent rating under former Diagnostic Code 5293.  

Prior to March 8, 1999, there was no evidence of significant 
neurological symptomatology associated with the Veteran's 
service-connected back disability.  A February 5, 1997 VA 
treatment report specifically reported "no evidence of disc 
disorder" and "no clear evidence of radiculopathy" upon 
physical examination.  A May 8, 1997 VA neurology report 
pertinently indicated "no evidence of 
neuropathy/radiculopathy or myelopathy."  A September 1998 
VA examination report, although identifying radiculopathy, 
pertinently noted "no significant sensory or motor loss and 
no evidence of muscle atrophy of [the Veteran's] lower 
extremities."  See the September 1998 VA examiner's report, 
page 5.    

While she was a hospital inpatient for a three week chronic 
pain program, the Veteran was referred to VA for an 
evaluation of her left lower extremity.  An entry dated March 
8, 1999 indicates that the Veteran "did well until 
recently".  Left foot drop was identified.  A subsequent 
report dated March 10, 1999 noted left foot drag.  The 
Veteran was diagnosed with chronic low back pain with a gait 
abnormality.  

March 8, 1999 marks the first time left foot drop is 
identified in the Veteran's medical history.  This foot drop 
would later be noted to be a neurological complication 
secondary to the Veteran's service-connected lumbar spine 
disability.  See a February 2000 VA examiner's report, page 
3.  Based on this medical evidence, the Board believes that 
the presence of the Veteran's left foot drop in March 1999 
demonstrated intervertebral disc syndrome that was 
pronounced, with neurological findings appropriate to the 
site of the diseased disc, as required for a 60 percent 
disability rating under former Diagnostic Code 5293.  

Accordingly, for the reasons and bases expressed above, the 
Board has concluded that staged ratings are appropriate in 
this case.  A 10 percent disability is warranted for the 
Veteran's service-connected lumbar spine disability from the 
effective date of service connection to February 5, 1997; a 
40 percent disability rating is warranted from February 5, 
1997 to March 8, 1999; and a 60 percent rating is assigned 
from March 8, 1999 and for all times thereafter.  

With respect to the Veteran's cauda equine syndrome with 
paraplegia, for which the Board has assigned a 80 percent 
disability rating under Diagnostic Code 8520, it is not the 
Board's responsibility to assign an effective date in the 
first instance.  This matter is referred to the agency of 
original jurisdiction for appropriate action.                
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

In this case, the Veteran has been in receipt of a total 
disability rating based on individual unemployability due to 
her service-connected disabilities (TDIU) since February 9, 
2000, so to some extent the matter of an extraschedular 
rating is a moot point.  However, for the sake of 
completeness, the Board will discuss the matter.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine disability, or her service-connected 
paralysis of each lower extremity.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disabilities, principally pain with limitation 
of motion and resultant paralysis of the lower extremities, 
is specifically contemplated under the appropriate ratings 
criteria.  Indeed, as noted above, the Board has separately 
awarded an 80 percent disability rating based upon lower 
extremity paralysis due to the Veteran's lumbar spine 
disability.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  

The Board therefore has determined that referral of the 
Veteran's lumbar spine disability and lower extremity 
disabilities for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating greater than the 
currently assigned 60 percent for the Veteran's service-
connected lumbar spine disability is not warranted.  

Under Fenderson, a 10 percent disability is warranted for the 
Veteran's service-connected lumbar spine disability from the 
effective date of service connection to February 5, 1997; a 
40 percent disability rating is warranted from February 5, 
1997 to May 8, 1999; and a 60 percent rating is assigned from 
May 8, 1999 forward.  

Additionally, a separate 80 percent disability rating is 
assigned for the Veteran's related sciatic nerve disability 
with resulting bilateral paraplegia of the lower extremities.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include mood disorder and 
depression.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
Analysis

In essence, the Veteran claims that her current acquired 
psychiatric disability is related to both her active duty 
military service as well as to her service-connected spine 
disability.  

With respect to current disability, the Veteran has most 
recently been diagnosed with "mood disorder."  See the 
April 2006 VA examiner's report, page 3.  In the past, the 
Veteran's psychiatric disability has also been diagnosed as 
"depressive disorder" and "adjustment disorder with mixed 
anxiety and depressed mood with mixed disturbance in emotions 
and conduct."  See the Veteran's March 24, 2004 VA progress 
note; see also the October 1997 VA examiner's report, pages 4 
and 5.  Accordingly, the medical evidence demonstrates that 
the Veteran has a current acquired psychiatric disorder, and 
Hickson and Wallin elements (1), current disability, are both 
satisfied.  

With respect to Hickson element (2), in-service disease, the 
Veteran's service treatment records indicate psychiatric 
problems, to include diagnoses of conversion reaction in 1985 
and 1986, manifested by headaches and dysarthric speech.  
The Veteran was seen by a psychiatrist on a daily basis and 
psychotherapy was performed.  See a February 8, 1985 Medical 
Record Report.  Accordingly, Hickson element (2) is also 
satisfied.  

With respect to element (3), medical nexus, when asked 
whether there is a relationship between the conversion 
disorder diagnosis made in 1985 and 1986 and any currently 
diagnosed psychiatric condition, the October 2006 VA examiner 
pertinently answered, "yes", noting that the "pain 
syndrome [the Veteran] was complaining of at the time was the 
origin of the pain syndrome and depression she currently 
continues to experience."  See the October 2006 VA 
examiner's report, page 4.  

Crucially, there is no medical evidence of record contrary to 
this opinion.  Accordingly, Hickson element (3) is satisfied.  
The benefit sought on appeal is allowed.

Because the Veteran's claim is being granted on a direct 
basis, her secondary service connection theory is rendered 
moot.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating in excess of 60 
percent disabling for service-connected residuals of a lumbar 
laminectomy at L5/S1 is denied.

Entitlement to a separate 80 percent disability rating under 
Diagnostic Code 8520 for cauda equine syndrome with 
paraplegia associated with service-connected lumbar spine 
disability is granted.  

Entitlement to service connection for an acquired psychiatric 
disability is granted.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


